Citation Nr: 0833102	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  06-21 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral 
chondromalacia patella.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from October 1977 to March 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  The veteran and his spouse were 
provided an RO hearing in January 2006, and failed to appear 
for a Board hearing in July 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that service connection is warranted for 
bilateral chondromalacia patella.  No medical evidence of 
record shows a current diagnosis of a knee disorder, and this 
is required for his claim to be successful.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-144 (1992).  

The presumption of soundness on service entrance applies, as 
no knee disorders were found at that time.  Service medical 
records show treatment for bilateral chondromalacia patella 
in service.  A physical evaluation board found in February 
1978 that he had bilateral chondromalacia patella that had 
existed prior to service and was not aggravated by service.  
The veteran testified in October 2006 that he has had 
continued difficulties with his knees since service.  
Accordingly, a VA examination should be conducted, to 
determine if he has a current bilateral knee disorder which 
is related to service.  38 C.F.R. § 3.159 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination of his knees.  The claims 
folder, to include a copy of this 
remand, must be made available to and 
reviewed by the examiner in conjunction 
with completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should 
be performed.

Based upon the examination results and 
a review of the claims folder, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
greater probability that any current 
right or left knee disorder (1) was 
incurred in active duty; or (2) was 
aggravated beyond the natural 
progression of preexisting disease 
during active duty.  The bilateral knee 
problems noted from November 1977 to 
February 1978 should be considered.

The examiner should provide a rationale 
for the opinion.

2.  Thereafter, readjudicate the 
veteran's pending claim in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




